Citation Nr: 0913614	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-21 791	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for disability of the 
hips, to include as secondary to a service-connected low back 
disability.

2.  Entitlement to service connection for a skin disability 
of the hands, face, and ears, including actinic keratoses and 
squamous cell carcinoma, claimed as due to exposure to 
radiation.

3.  Whether there was clear and unmistakable error (CUE) in a 
May 1985 rating decision which denied service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1958 to February 1962, and had subsequent service with 
the Oregon National Guard.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2003 rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for disability of the hips 
and service connection for a skin disability, and from an 
April 2004 rating decision that found there was no CUE in a 
May 1985 rating decision which denied service connection for 
bilateral hearing loss.  In July 2006, the case was remanded 
for additional development in the matters of service 
connection for a disability of the hips and for a skin 
disability.

The matter of whether there was CUE in a May 1985 rating 
decision which denied service connection for bilateral 
hearing loss is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


FINDINGS OF FACT

1. The Veteran is shown to have a bilateral gluteal muscle 
myofascial strain; competent evidence establishes such 
disability stems from his service-connected low back 
disability.  

2. The Veteran is not shown to have participated in a 
radiation-risk activity in service.

3.  A skin disability of the hands, face, and ears, including 
actinic keratoses and squamous cell carcinoma, was not 
manifested in service, was not manifested in the first year 
following discharge from service, and is not shown to be 
otherwise related to his service, to include as due to any 
ionizing radiation therein.


CONCLUSIONS OF LAW

1. Service connection for bilateral gluteal muscle myofascial 
strain as secondary to service-connected low back disability, 
is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008), 3.310 (as in effect prior 
to Oct. 10, 2006).

2. Service connection for a skin disability of the hands, 
face, and ears, to include actinic keratoses and squamous 
cell carcinoma, claimed as due to exposure to ionizing 
radiation in service, is not warranted.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the claim of service connection for disability of 
the hips, inasmuch as this decision grants the appellant's 
claim, there is no reason to belabor the impact of the VCAA 
on this matter, since any error in notice timing or content 
is harmless.  

Regarding the claim of service connection for a skin 
disability, the Veteran was advised of VA's duties to notify 
and assist in the development of this claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  September 2001, September 2002, and July 2006 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  He has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the July 2006 letter informed the Veteran of 
disability rating and effective date criteria.  The claim was 
readjudicated after all critical notice was issued, and 
development sought by the Board was completed.  See January 
2009 supplemental statement of the case (SSOC).  The Veteran 
is not prejudiced by this process, and it is not alleged 
otherwise.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  Regarding his claim of service 
connection for a skin disability, the RO did not arrange for 
a VA examination because such was not necessary.  Absent any 
competent (medical) evidence suggesting that the Veteran's 
skin disability may be related to his service, an examination 
to secure a medical nexus opinion is not necessary.  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist as to the matters 
being addressed on the merits is met.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.




Service connection for disability of the hips.

Service connection may be established on a secondary basis 
for a disability that is proximately due to, or the result 
of, or aggravated by a service-connected disease or injury.  
Establishing service connection on a secondary basis 
requires: (1) Competent evidence (a medical diagnosis) of a 
current disability (for which secondary service connection is 
sought); (2) evidence of a service connected disability; and 
(3) competent evidence that the current disability was either 
(a) caused or (aggravated) by the service connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995)(en banc).  Effective October 10, 2006, 
38 C.F.R. § 3.310 was revised to implement the Allen 
decision.  The revised 38 C.F.R. § 3.310 institutes 
additional evidentiary requirements that must be satisfied 
before aggravation may be conceded and service connection 
granted.  In essence, it provides that in an aggravation 
secondary service connection scenario, there must be medical 
evidence establishing a baseline level of severity of 
disability prior to when aggravation occurred, as well as 
medical evidence showing the level of increased disability 
after aggravation occurred.  As the Veteran's claim was 
pending prior to the effective date of the revised 38 C.F.R. 
§ 3.310, the Board will consider the version in effect prior 
to October 10, 2006, as it is more favorable to the claimant.  
See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003) 
VAOPGCPREC 7-2003.

The Veteran originally claimed that his hip disability is 
related to his service-connected bilateral knee disability.  
However, the record raises the alternate secondary service 
connection theory of entitlement (i.e., that the hip 
disability is related to a service connected low back 
disability).  As the decision on this alternate theory of 
entitlement is favorable, there is no need to address the 
theory of entitlement initially proposed.

A January 2003 rating decision established service connection 
for a low back disability, claimed as secondary to the 
Veteran's service-connected right knee disability.  On March 
2008 VA examination, bilateral gluteal muscle myofascial 
strain was diagnosed.  Hence, what must still be shown to 
substantiate the claim is that this diagnosis is related to 
the service-connected low back disability.
On March 2008 VA examination, the examiner opined that the 
Veteran's "'hip' problems [were] actually bilateral gluteal 
muscle myofascial strain and [were] more part of [his] back 
problems, all certainly aggravated by [his Parkinson's 
disease] gait."  On earlier, October 2002, VA examination, 
an X-ray revealed minimal degenerative changes of the hips; 
these were felt to be unremarkable given the Veteran's age.  
On October 2006 VA examination, the examiner found that the 
Veteran did not have an isolated diagnosis of a hip problem; 
rather, his "hip problems" were the result of his low back 
arthritis radiating pain down into his hips.  While the 
October 2002 and October 2006 VA examiners' opinions were not 
sufficiently probative to substantiate the Veteran's claims 
(see Obert v. Brown, 5 Vet. App. 30, 33 (1993)), they did 
raise the possibility that the Veteran has hip disability, 
and that such disability is related to his service-connected 
low back disability.  Consequently, they provide support for 
the March 2008 VA examination opinion.

The evidence shows that the Veteran's bilateral gluteal 
muscle myofascial strain is due to his service-connected low 
back disability.  Consequently, service connection for 
bilateral gluteal muscle myofascial strain is warranted.

Service connection for a skin disability of the hands, face, 
and ears, including actinic keratoses and squamous cell 
carcinoma.

Where a veteran served 90 days or more of continuous, active 
military service, and malignant tumors become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain diseases for 
which presumptive service connection may be granted if they 
are manifested in a Veteran who participated in a radiation-
risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service-connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is one who, while serving on 
active duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" includes "onsite participation" 
in a test involving the atmospheric detonation of a nuclear 
device by the U.S. or a foreign nation.  38 U.S.C.A. 
§ 1112(c)(3)(B)(i); 38 C.F.R. § 3.309(d)(3).  The Board notes 
that 38 C.F.R. § 3.311 does not provide presumptive service 
connection for radiogenic disease but provides special 
procedures to help a veteran prove his or her claim on a 
direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).  First, dose data will be requested from the 
appropriate office.  38 C.F.R. § 3.311(a)(2).  When the dose 
estimates provided pursuant to paragraph (a)(2) are reported 
as a range of doses to which a veteran may have been exposed, 
exposure at the highest level of he dose range reported will 
be presumed.  38 C.F.R. § 3.311(a)(1).  If the veteran was 
exposed to ionizing radiation and subsequently developed skin 
cancer five years or more after service, the claim must be 
referred to the Under Secretary of Benefits for consideration 
before final adjudication.  38 C.F.R. § 3.311(b).

The record does not contain any evidence that a skin 
disability, to include skin cancer, was manifested in service 
or in the Veteran's first postservice year.  His STRs are 
silent for complaints, findings, treatment, or diagnosis 
related to a skin disability.  In fact, skin lesions 
identified as actinic keratoses on the hands, face, and ears 
were first diagnosed in the 1990s, at least 17 years after 
his discharge from service, and possible squamous cell 
carcinoma on the left ear was diagnosed in February 2004, 31 
years after his discharge from service.  Consequently, 
service connection for a skin disability on the basis that 
such became manifest in service, or on a presumptive basis 
(for skin cancer-malignant tumor- as a chronic disease under 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) is not 
warranted.  Moreover, skin cancer is not among the listed 
diseases that may be presumptively service-connected if in 
radiation-exposed veterans.  Consequently, service connection 
for a skin disability on a presumptive basis as a disease 
specific to radiation-exposed veterans under 38 C.F.R. 
§ 3.309(3)(2) is not warranted.

As to the claim based on exposure to ionizing radiation, skin 
cancer is deemed a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(2).  Consequently, development was undertaken to 
assist the Veteran in substantiating his claim on a direct 
basis.  However, such development did not reveal that he 
participated in any radiation-risk activities in service.  
See 38 C.F.R. § 3.309(d)(3) (listing the activities in 
service that would qualify as "radiation-risk activity").  
His service personnel records do not show any exposure to 
radiation.  In October 2002, the National Personnel Records 
Center certified that it had no DD Form 1141 (Record of 
Occupational Exposure to Ionizing Radiation) on file for the 
Veteran.  And in September 2008, the Department of Navy 
Environmental Health Center Detachment notified the RO that 
it had no record of any occupational exposure to radiation 
for the Veteran.  

The Veteran is not precluded from establishing service 
connection with proof of direct causation.  See Combee, 34 
F.3d at 1042.  It is the Veteran's contention that he was 
exposed to ionizing radiation while serving in Kwajalein, 
Marshall Islands from 1961 to 1962.  In support of this 
claim, he submitted an Internet article stating that the 
United States operated a U.S. Nuclear Testing Program in the 
Marshall Islands from June 30, 1946 to August 18, 1958, and 
conducted 67 nuclear tests, all of which were considered 
atmospheric.  He claims that radiation remained in the 
atmosphere for years after these nuclear tests were 
conducted, noting that "natives" were not allowed back on 
the island.  His unsupported assertions regarding a 
scientific matter in which he is not shown to have any 
expertise have no probative value.  The record provides no 
competent (medical) evidence for the proposition that the 
Veteran's skin disability is related to his service.  

The preponderance of the evidence is against the  claim of 
service connection for a skin disability, and the reasonable 
doubt doctrine is not for application.  Hence, the claim must 
be denied.


ORDER

Service connection for bilateral gluteal muscle myofascial 
strain is granted.

Service connection for a skin disability claimed as due to 
radiation exposure in service is denied.


REMAND

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the appellant.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the claimant must express timely disagreement with the 
decision (by filing an NOD within one year of the date of 
mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the claimant (in the 
form of a SOC), and finally, the appellant, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

Here, an April 2004 rating decision found there was no CUE in 
a May 1985 rating decision which denied service connection 
for bilateral hearing loss.  Based on a careful review of the 
claims file, it appears the Veteran filed a timely NOD 
expressing disagreement with that decision in June 2004, but 
it became disassociated with the claims file, and the RO did 
not issue a SOC in this matter.  Under Manlincon v. West, 12 
Vet. App. 238, 240 (1999), when this occurs, the Board must 
remand the case and instruct the RO that the issue remains 
pending in appellate status (see 38 C.F.R. § 3.160(c)) and 
requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 19.26.  As recent communications from the Veteran have not 
mentioned his claim of CUE in the May 1985 rating decision, 
clarification of whether he still wishes to pursue this claim 
is indicated.

The Veteran is advised that his claim of whether there was 
CUE in a May 1985 rating decision which denied service 
connection for bilateral hearing loss is not before the Board 
at this time, and will be before the Board only if he timely 
files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

The RO should seek clarification from the 
Veteran as to whether or not he is still 
pursuing the claim of CUE in a May 1985 
rating decision that denied service 
connection for bilateral hearing loss.  If 
his response is that he is pursuing such 
claim, the RO should issue an appropriate 
SOC in the matter.  The Veteran must be 
advised of the time limit for filing a 
substantive appeal, and that, in order for 
the Board to have jurisdiction in this 
matter, he must submit a timely substantive 
appeal.  If he timely perfects an appeal in 
the matter, it should be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


